Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
 	Applicant’s amendment of 21 December 2020, in which claims 1, 18, 21 have been amended, and claim 20 has been cancelled, is acknowledged.
 	Claims 1-6, 8-19, 21-23 and 31-34 are pending in the instant application.
 	Claims 1-6, 8-19, 21-23 and 31-34 are examined herein.
Response to arguments of 21 December 2020
 	In view of Applicant’s amendment of 21 December 2020, all the rejections to claim 20 are herein withdrawn. Claim 20 has been cancelled.
 	On 21 December 2020, Applicant has amended independent claim 18 to recite an aqueous topical pharmaceutical composition comprising 10% synthetic (-)-cocaine hydrochloride. In view of this amendment, the rejection of claims 1-6, 8-19, 22-23, 31-34 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Moshal, is herein withdrawn. New rejections are made below, based on Applicant’s amendment of 21 December 2020.

The examiner re-iterates her position (see rejection below) that Moshal is silent with regards to the content of ethyl cocaine in the composition and, as such, reads on the claim limitation not more than 0.05% ethyl cocaine. The examiner maintains that, by being silent about the content of ethyl cocaine in the composition, Moshal satisfies the limitation of not more than 0.05% ethyl cocaine in instant claim 18. Further, Moshal (Table 32) reports less than 0.2% total impurities in the (-) cocaine hydrochloride composition, which satisfies the limitation related to total impurities in claim 18. 
 	Applicant argues (page 8, third and fourth paragraphs) that claim 18 is further non-obvious over Moshal because the reference does not describe an estimated systemic absorption of at least about 20% of the administered dose. Applicant argues that with respect to systemic absorption, Moshal example 1 describes a rough estimate that only 4% of the 160 mg administered dose was absorbed (col. 24, lines 31-36); Moshal also states the absorbent article retains at least 90% of the cocaine hydrochloride. (col. 65, lines 4-7). Applicant argues that, in contrast, Table 15 in the Specification ([0329]) discloses an estimated systemic absorption of 23.44% for 160 mg dose, and 33.34% for 400 mg dose, as estimated by subtracting residual amount of drug in the pledgets from the administered dose. Applicant argues that the higher claimed estimated systemic absorption also correlates with higher dose/concentration. Applicant argues that instant claim 32 recites wherein the pledget is rayon, whereas Moshal describes a 
 	In response, the claimed “estimated systemic absorption” in instant claims 18, 21, 31, 33 is calculated by subtracting the residual amount of drug in the pledgets used for topical administration from the administered dose; thus, such “estimated systemic absorption” depends on the material used in the pledgets which are soaked with the cocaine composition, and depends on the amount of drug/dose/drug concentration in the composition soaked in the pledgets used for topical administration. Using different pledget material, such as cottonoid vs. rayon, and different concentration/dose of drug in the composition for topical administration, and subtracting the residual amount of drug in the pledgets from the administered dose, is well within the skill of the artisan.
	Applicant argues (page 9, first paragraph) that claim 1 depends from amended claim 18 and recites where the synthetic cocaine is produced by a method resulting in not more than 0.05% ethyl cocaine. Applicant argues that since Moshal does not distinguish between natural and synthetic cocaine, does not provide a synthetic method for providing cocaine HCl having <0.05% ethyl cocaine, nor mention the toxic impurity ethyl cocaine, amended claim 1 is novel and non-obvious over Moshal. In response, the examiner maintains that the prior art by Moshal does not teach the source of cocaine. Further, by being silent about the content of ethyl cocaine in the composition, Moshal satisfies the limitation of not more than 0.05% ethyl cocaine in instant claim 18. Further, Moshal (Table 32) reports less than 0.2% total impurities in the (-) cocaine hydrochloride composition, which satisfies the limitation related to total impurities in claim 18.
max than Moshal. In response, the argument related to estimated systemic absorption (and the pledget material) has been addressed above. The examiner's position is that it would have been obvious to prepare a 10% aqueous cocaine hydrochloride composition containing 0.125% citric acid and 0.1% sodium benzoate, and determine its PK characteristics upon topical administration, using the teachings of Moshal; it would be obvious to a person of ordinary skill in the art to use synthetic cocaine in the composition taught by Moshal, because Moshal does not teach the source of cocaine and Moshal teaches that cocaine is a naturally-derived compound that can be made synthetically. In response to the argument related to higher plasma Cmax in the instant claims, the PK properties/Cmax of the composition are inherent to the composition. Therefore, if the prior art renders the composition obvious, then the properties are also rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.
 	Applicant’s arguments (pages 10-12) against the rejection of claims 1-6 and 8-18 under 35 U.S.C. 103 over Casale in view of Kuznetsov, have been considered.
	Applicant argues (page10, last three paragraphs, page 11, first four paragraphs) that Casale employs ethanol in the step of obtaining (-) 2-CMT tartrate, which is the starting material in the exposing step; Kuznetsov describes precursors or processes employing ethanol; Casale 1994 and Casale 2008 (none of which is used in the present rejection) show that ethanol presence results in formation of ethyl cocaine. In response, the limitation in claim 1 “wherein the (+)-
	Applicant argues (page 11, paragraphs 5 and 6) that neither Casale nor Kuznetsov teach a Na-Hg reduction process of 2-CMT wherein a sodium salt of the sulfuric acid formed as a by-product during the exposing step is allowed to precipitate. To clarify, Kuznetsov uses formic acid, not sulfuric acid in the exposing step, and thus provides no teaching about sodium sulfate salts allowed to precipitate, because such sodium sulfate salts do not form in Kuznetsov.  The closest prior art is Casale, because it teaches the very same exposing step, using the same reagents as instantly claimed, namely (+)-2-CMT tartrate, Na-Hg, and sulfuric acid.
Casale 1987 describes two steps, namely the exposing step and the benzoylating steps, which are the same steps as in instant claim 1. The difference between Casale 1987 and the instant application is that Casale runs the reactions on smaller scale, while the instant process is adapted for larger scale, as is the process in Kuznetsov. The advantages of this process lies in the continuous pumping of sodium amalgam in the reactor and the continuous removal of the spent mercury. Casale adds periodically water to the reaction mixture (2-CMT + amalgam) in order to dissolve sodium sulfate formed as by-product in the reaction. The difficulty in Casale lies in separating the solution from mercury. In the instant case, by scaling up the process, the mercury is continuously pumped out from the reactor using peristaltic pumps, and new sodium amalgam is added continuously to the reactor; by using this continuous process, less problems exist with separating mercury from the solution and thus adding water to solubilize the sodium sulfate by product may not be needed.

 Importantly, instant claims 1-6, 8-17 are not drawn to a process of preparing (-) cocaine, but rather the instant claims are drawn to a pharmaceutical composition of (-)-cocaine. 
Claims 1-6, 8-17 are product by process claims. 
Patentability of Product-by-Process claims is based on the product itself and does not depend on its method of production, only the structure implied by the steps. Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, burden shifts to the Applicant to show an unobvious difference. 
The pharmaceutical composition taught by Casale appears to render obvious the composition instantly claimed, thus the burden shifts to Applicant to come forward with evidence establishing that the claimed process in claims 1-6, 8-17 steps impart distinctive structural characteristics to the claimed product resulting in an unobvious difference between the claimed product (prepared by exposing 2-CMT to sodium mercury amalgam, benzoylating the (-)-EME and adding HCl to (-)-cocaine base) and the prior art product.
 	Applicant’s arguments (page 12, 5th paragraph) related to 0.05% ethyl cocaine impurity, 10% cocaine composition, 400 mg dose, and PK properties plasma Tmax, plasma apparent elimination half-life, have been addressed above.
 	For all the reasons above, the rejections to the claims are maintained, and modified rejections are made below, based on Applicant’s amendment of 21 December 2020.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 and dependent claims 19, 22-23, 31-34, 1-6, 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claim 18, as amended on 21 December 2020, recites “an estimated systemic absorption of at least 20% of the administered dose”.  2The original Specification as filed does not provide support for the newly added recitation “an estimated systemic absorption of at least 20% of the administered dose” in independent claim 18. When an explicit limitation in a claim is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill in the art would have understood at the time of the patent application was filed, that the description required that limitation.
8 estimated systemic absorption of 30 to 35% of administered dose’.
The Specification discloses (page 9, [0039]) a “mean systemic absorption is between 20% to 35% of the total administered dose of (-)-cocaine hydrochloride”.
The Specification discloses (pages 70-71, [0328]-[0329]) that “the mean systemic absorption of cocaine from a single 400 mg dose (4 mL, 10%) (n=30) was 33.34% of the topically applied dose as shown in Table 15. 
The claims do not meet the written description requirement because the phrase " an estimated systemic absorption of at least 20% of the administered dose” in claim 18 has no upper limit and causes the claims to read literally on embodiments outside the “20% to 35% of the total administered dose of (-)-cocaine hydrochloride” range disclosed in the Specification. See In re Wertheim, 541 F. 2d  257, 191 USPQ 90 ( CCPA1976). 2
Cancellation of the new matter is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



 	Claim interpretation: the recitations “wherein the composition is capable of exhibiting in a healthy adult human subject following topical administration of about 4 mL of the composition comprising a dose of about 400 mg (-)-cocaine hydrochloride to nasal mucosa of the subject for a period of about 20 minutes, a plasma (-)-cocaine pharmacokinetic parameter […]”, in claims 18, 20, 21, are interpreted to be a property inherent to the composition. Since prior art renders instant composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties are inseparable from the composition. Therefore, if the prior art renders the composition obvious, then the properties are also rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.

 	 Claims 1-6, 8-19, 21-23 and 31-34 are rejected under 35 U.S.C. 103 as obvious over Moshal et al. (US 9,867,815 of 16 January 2018, priority from U.S. Patent Application 15/427,011, filed on February 7, 2017, cited in IDS). 
 	Moshal teaches (column 47, Example 4) an aqueous topical pharmaceutical composition comprising 4% cocaine hydrochloride (40 mg/mL), 0.125% citric acid (1.25 mg/mL), and 0.1% sodium benzoate (1.00 mg/mL), and a pharmaceutical carrier which is water, wherein the concentrations of ingredients citric acid and sodium benzoate are within the ranges in instant claim 19. Moshal teaches that the compositions of the invention are topically administered 
Moshal is silent with regards to the content of ethyl cocaine in the composition; therefore the composition taught by Moshal meets the limitation of instant claim 18.
Moshal subjects the composition including 4% cocaine hydrochloride to HPLC analysis (T = 0 months), which shows (Table 32, columns 49-50) benzoyl ecgonine present in the composition in a concentration of 0.1%, together with unspecified impurities less than 0.1%, which satisfies the limitation of instant claims 18, 22, 23. The level of impurities detected by HPLC in the composition satisfies the limitations of instant claims 15, 16.
Moshal teaches that the pH of the pharmaceutical composition (Table 32, T = 0 months) is 3.5, which satisfies the limitation of instant claim 34.
Moshal teaches (column 23, lines 1-17) that, following topical application to the subject of 4 mL of the aqueous pharmaceutical composition above comprising 4% cocaine hydrochloride (dose administered 160 mg (column 23, line 17)), citric acid and sodium benzoate, for about 20 minutes, PK parameters (Table 2) including a cocaine Tmax of 0.433 h (26 min) is observed, and a t1/2 of 1.04 h is observed (Table 2, column 24). Importantly, the PK observed upon administration of the composition is a property inherent to the composition.
Moshal teaches topical administration comprises soaking a pledget in the composition and topically applying to the nasal mucosa of the subject (column 23, lines 1-17), as in instant claims 31, 32.

Moshal is silent as to how cocaine hydrochloride is prepared. 
Claims 1-6, 8-17 are product-by-process claims.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.

 	Moshal also teaches compositions as 10% solution of cocaine applied topically to the nasal mucosa (column 10, lines 26-29), or aqueous 10% solutions of cocaine for intranasal administration (column 10, lines 40-41), disclosed in the prior art.
Moshal teaches (column 2, lines 20-21) that cocaine is a naturally-derived compound with anesthetic properties, and it can also be made synthetically. Moshal does not specifically teach the source of cocaine used in this composition, and whether cocaine is synthetic. 
 	Moshal does not specifically teach an aqueous topical pharmaceutical composition comprising 10% cocaine hydrochloride, citric acid and sodium benzoate, with the PK characteristics as in instant claims 18, 21.
 	It would have been obvious to prepare a 10% aqueous cocaine hydrochloride composition containing 0.125% citric acid and 0.1% sodium benzoate, and determine its PK characteristics 
 	The pharmaceutical composition taught by Moshal appears to render obvious the instantly claimed composition, thus the burden shifts to Applicant to come forward with evidence establishing that the claimed process in claims 1-6, 8-17 steps impart distinctive structural characteristics to the claimed product resulting in an unobvious difference between the claimed product (made by exposing 2-CMT to sodium mercury amalgam and benzoylating the (-)-EME) and the prior art product.
	As such, claims 1-6, 8-19, 21-23 and 31-34 are rejected as prima facie obvious.

 	Claims 1-6, 8-18 are rejected under 35 U.S.C. 103 as being obvious over Casale (Forensic Science International 1987, 33, 275-298, cited in IDS), in view of Kuznetsov (US 7,855,296, cited in IDS).
Casale teaches an aqueous solution of (-)-cocaine hydrochloride (page 281, under (+)-cocaine, lines 9-10, the cocaine hydrochloride was dissolved into 20 mL of water; also line 17, 
(-)-cocaine can be synthesized using the same procedure), wherein the (-)-cocaine hydrochloride is prepared by a method comprising (page 279, Figure 2, page 280, last paragraph, page 281, first paragraph):
exposing (+)-2-carbomethoxy-3-tropinone (2-CMT) to sodium mercury amalgam (Na-Hg) and H2SO4 in an aqueous solution whereby the 2-CMT is converted to a mixture of compounds comprising (-)-ecognine methyl ester ((-)-EME) and pseudoecgonine methyl ester (PEM), 
benzoylating the (-)-EME or a pharmaceutically acceptable salt thereof to form (-)- cocaine or a pharmaceutically acceptable hydrochloride salt thereof (page 281, second paragraph),
as in instant claim 1.
Casale teaches (page 281, lines 4-13, “(-)-EME can be synthesized by the same reduction procedure and clean-up using (+)-2-CMT”, last two lines, first paragraph, page 281) that the method further comprises separating the (-)-EME hydrochloride salt thereof from the PEM, as in instant claim 2. 
Casale teaches (page 280, second paragraph) that the 2-CMT is (+)-2-CMT bitartrate, as in instant claim 1.
Casale teaches that sulfuric acid is used in the reduction reaction with sodium amalgam, with pH kept between 3 and 4 (page 280, last line), which overlaps with the range in instant claim 8.
 Casale teaches that the temperature of the aqueous solution during the exposing step is kept under 5°C, which overlaps with the range in instant claim 9.
  While Casale does not specifically teach monitoring the reduction reaction with sodium amalgam by GC, as in instant claims 6, 13, it is standard procedure in organic synthesis to monitor the progress of the reaction, so that the reaction is complete. 

Casale teaches (page 280, last paragraph, page 281 first two lines) that the (+)-2- carbomethoxy-3-tropinone bitartrate is exposed to the sodium mercury amalgam and the acid for a period of 2.5 hours + 45 min = 3 hours and 15 minutes, to form the mixture of compounds comprising the (-)-EME and the PEM, which satisfies the limitation of instant claim 10.

Casale teaches that pure (-)-cocaine is obtained.  Casale reports optical rotation for the (+)-cocaine synthesized using the very same method (starting with (-)-2-CMT). Since the synthesis starts with optically pure 2-CMT, the (-)-cocaine obtained by Casale is expected to be optically pure, i.e. containing not more than 0.15 (+)-cocaine, as in instant claim 16.
Casale is silent regarding the content of ethyl cocaine in the (-)-cocaine hydrochloride prepared by the method disclosed.
Casale is silent regarding the impurities by HPLC in the (-)-cocaine hydrochloride, of instant claims 15, 16.
Casale does not teach ethanol used in the reactions, as in claim 17.

Importantly, Casale teaches (page 280, last line, page 281, first line) that insoluble sodium sulfate salts are being formed in the reduction reaction of 2-CMT with sodium amalgam, and water is added periodically to dissolve them.
Casale does not teach that the sodium sulfate formed as a by-product during the exposing step is allowed to precipitate during the exposing step, as in instant claim 1.
Casale teaches adding the sodium amalgam in portions to 2-CMT (page 280, last paragraph). Casale does not teach continuously supplying sodium amalgam, as in instant claim 1, from an electrolyzing unit to the aqueous solution of (+)-2-carbomethoxytropinone and the sulfuric acid; and continuously transferring spent amalgam from the reactor to the electrolyzing unit, as in instant claim 12.


 	Casale does not teach using isopropyl alcohol to dissolve the EME and PEM, and does not teach (-) EME precipitating from an acetone/methanol mixture, as in instant claims 3, 5.
 	Casale does not teach stirring the EME and PEM in cyclohexane, so that PEM precipitates, as in instant claim 4.
 	Casale does not teach adding a base to the mixture of EME and PEM to increase the pH of the mixture to 8.7 to 11, as in instant claim 14.

 	Kuznetsov (US 7,855,296) teaches that, in the process of preparing (-)-cocaine hydrochloride on a large scale, the reaction between (+)-2-CMT and sodium amalgam is performed using an electrolyzing unit, where formation of sodium amalgam occurs; the formed amalgam is constantly pumped in the reactor (column 7, lines 21-26). Spent amalgam flows back to the electrolyzing unit where it is replenished with sodium (column 7, lines 45-53), as in instant claim 12. The process continues until substantially all 2-CMT is converted into EME and PEM.
Kuznetsov also teaches (column 8, lines 11-27) separating the EME from PME by stirring the mixture of EME and PME with cyclohexane, so that PME precipitates and is filtered off, as in instant claim 4.

Kuznetsov discloses method to prepare 2-CMT that does not use ethanol (column 6, lines 1-19), as in instant claim 17.
 	
 	It would have been obvious to combine the teachings of Casale and Kuznetsov to arrive at the instant invention. 
The person of ordinary skill in the art would have adapted the exposing step and the benzoylating steps in the process taught by Casale to large scale (using the very same reactants as in Casale), and would have used continuous pumping of fresh sodium amalgam from the electrolyzing unit to the reactor in the exposing step, as in Kuznetsov, and continuous removal of spent amalgam back to the electrolyzing unit, because such a continuous process is amenable to larger scale synthesis and allows for the continuous feed of fresh amalgam into the reactor and continuous separation of spent amalgam from the reaction mixture using peristaltic pumps, eliminating the need for periodic addition of water (as in Casale) to the reaction mixture in order to dissolve the sodium sulfate formed as by-product in the reaction, and to facilitate the separation of mercury from the solution. 
With regards to claim 12, the person of ordinary skill in the art would have performed the reaction of 2-CMT with sodium amalgam on large scale, using the electrolyzing unit taught by Kuznetsov, so that the formed amalgam is constantly pumped in the reactor and spent amalgam flows back to the electrolyzing unit.

With respect to claim 14, the person of ordinary skill in the art would have the brought the reaction mixture from the reduction reaction of 2-CMT with sodium amalgam, to pH 9.5 by addition of ammonium hydroxide, because this step is taught by Kuznetsov.
With respect to claim 4, the person of ordinary skill in the art would have used cyclohexane to separate EME from PME in the process taught by Casale, because Kuznetsov teaches that PME precipitates from cyclohexane, while EME stays in the filtrate. Thus, the person of ordinary skill in the art would have used cyclohexane to separate EME from PEM by selectively precipitating one of the two from the mixture of EME and PEM. 
With regards to claims 3, 5, the person of ordinary skill in the art would have explored different solvents in order to find the solvents/combinations of solvents that result in selective precipitation of EME vs. PEM from the mixture of EME and PEM taught by Casale. Such an exploration of different solvents/ pairs of solvents, with the aim of purifying EME from PEM by selectively precipitating one of the two from the mixture of EME and PEM, is routine and well within the skill of the artisan. 
Further, converting (-) cocaine into the corresponding hydrochloride salt, as in instant claim 1, is a routine step, well within the skill of the artisan.
With regards to claim 18, preparing a topical pharmaceutical composition comprising 10% wt. (-) cocaine hydrochloride using the material prepared by the method above, is well within the skill of the artisan.

As such, claims 1-6, 8-18 are rendered obvious by Casale in view of Kuznetsov.

Conclusion
 	Claims 1-6, 8-19, 21-23 and 31-34 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.